Citation Nr: 0926468	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The appellant served in the National Guard from April 1953 to 
April 1963, with several periods of active duty training, to 
include from September 30, 1962, to October 9, 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the appellant, via his testimony at the 
October 2005 RO hearing and his representative's statements 
in the June 2009 written brief presentation, appears to raise 
a claim of service connection for tinnitus.  This matter is 
REFERRED to the RO for the appropriate action.


FINDING OF FACT

The preponderance of the evidence shows that the appellant's 
hearing loss was not present in service and is not otherwise 
causally related to service or to an incident of service 
origin.

CONCLUSION OF LAW

The criteria of service connection for bilateral hearing loss 
are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2005 
informed the appellant of all three elements required by 38 
C.F.R. § 3.159(b) as stated above.  In light of the denial of 
this claim, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As to the duty to assist, the RO has obtained the appellant's 
available service medical records, VA treatment records, and 
private treatment records.  In January 2009, the appellant 
was asked to submit a release so that VA could obtain his 
records from Dr. Sheefer; however, he did not respond.  The 
appellant's service treatment records are incomplete.  The 
Board realizes that in such situations there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The RO provided the 
appellant with a VA examination in February 2009.  The duty 
to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the appellant in adjudicating this appeal.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty training (ACDUTRA), 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA) or acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident occurring during such 
training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The evidence indicates that the appellant has been diagnosed 
with bilateral hearing loss (as defined by 38 C.F.R. 
§ 3.385).  See, e.g., February 2009 VA examination record.  
The appellant contends that he has bilateral hearing loss as 
a result of in-service acoustic trauma.  He reports that 
during service, he routinely had unprotected noise exposure 
to the sound of gunfire from training.  He has denied post-
service occupational noise exposure or pre-service noise 
exposure.  See, e.g., February 2009 VA examination record.  

The available service treatment records do not reflect any 
complaints, findings, or treatment pertaining to hearing 
loss.  An April 1956 reenlistment examination report 
indicates that the appellant had normal clinical findings for 
the "ears-general" and that he scored a 15/15 on the 
whispered voice test.  He denied any ear trouble.  An October 
1962 mobilization examination record also reports that the 
appellant had normal clinical findings for the "ears-
general".  The record indicates that no audiometric testing 
was done, but the appellant did sign a statement indicating 
that there had been no change in his medical condition since 
his call into active military service.  

According to the post-service medical evidence associated 
with the file, the appellant began seeking treatment for 
hearing loss as well as pain and drainage in the left ear in 
approximately 2003.  In January 2004, he reported having some 
hearing loss over the past year.  See January 2004 House 
treatment records.  October 2004 VA treatment records 
revealed bilateral sensorineural hearing loss, with a 
conductive component on the left, and a tympanic membrane 
perforation and multiple infections.  The appellant 
subsequently underwent a tympanoplasty in November 2004 to 
fix the perforation and began using hearing aids to 
ameliorate his hearing loss.  

Based on the appellant's history of noise exposure in service 
and the current evidence of bilateral hearing loss, a VA 
examination was conducted in February 2009.  The record 
reflects the appellant's history of in-service exposure to 
bazookas, an M1 rifle and tanks.  He reported some 
recreational noise exposure, to include from the occasional 
firing of a .22 rifle, but denied any occupational noise 
exposure.  After examination and review of the record, the 
examiner stated that he was unable to determine the etiology 
of the appellant's hearing loss without resorting to 
speculation due to the absence of any audiological testing at 
or near discharge. 

From this VA examination report, the Board finds that expert 
evidence cannot provide other than speculation as to a 
finding that any current hearing loss is related to the 
appellant's service.  In this regard, it is noted that 
service connection cannot be established based on 
speculation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  This does not mean that the Board cannot decide this 
appeal.  It only means that, since the examiner's report is 
"non-evidence" as to etiology, the Board must rely on the 
other evidence of record to decide the appeal.  See Perman v. 
Brown, 5 Vet. App. 237, 241.

The appellant is competent to report that he was exposed to 
noise during service and that he has suffered from hearing 
loss symptoms since that time.  However, the Board finds his 
statements concerning continuity of symptomatology since 
service not to be credible.  The first post-service medical 
evidence showing treatment for hearing loss is dated in 2004, 
more than 40 years after service.  Of note, the January 2004 
treatment record shows that the appellant reported hearing 
loss only over the past year.  This statement, combined with 
the lack of any records showing treatment for hearing loss 
since service, weighs heavily against the claim.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  The 
Board finds that the lack of reported hearing loss for so 
many years is more probative as to whether the appellant's 
hearing loss is related to his service than his reports many 
years later that he experienced hearing loss at the time of 
his service.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
There is no competent medical evidence to otherwise establish 
that any current hearing loss is etiologically related to the 
appellant's service.  

As noted above, in January 2009 the appellant was asked to 
submit a release so that VA could obtain his records from Dr. 
Sheefer; however, he did not respond.  If the appellant 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The relationship between noise exposure several decades ago 
and any current hearing loss suffered by the appellant is a 
question too complex to be subject to the opinion of a 
layperson.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Hence, the preponderance of the evidence is against the 
claim, and appellant's claim for service connection for 
hearing loss must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


